Opinion filed March 17, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00319-CV
                                        __________

                              MONIKA ROSE WELCH
                                      V.
                            CHRISTOPHER PAUL WELCH


                          On Appeal from the County Court at Law
                                   Brown County, Texas
                             Trial Court Cause No. DV1004108


                           MEMORANDUM                  OPINION
       Monika Rose Welch is the appellant in this appeal. She has filed a motion to dismiss the
appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In the motion, appellant states that “[t]he parties
have entered into a settlement agreement disposing of all issues presented in this appeal and the
underlying suit.” Therefore, in accordance with appellant’s request, we dismiss the appeal.
       The motion to dismiss is granted, and the appeal is dismissed.




                                                            PER CURIAM

March 17, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.